Citation Nr: 0209863	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  97-27 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include consideration of service connection due to 
undiagnosed illness.

2.  The propriety of the initial rating assigned for joint 
and muscle pain, headaches, and sleep disturbance due to 
undiagnosed illness, rated 10 percent disabling for the 
period beginning March 28, 1995, 20 percent disabling for the 
period beginning June 15 1999, and 40 percent disabling for 
the period beginning November 18, 1999.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1976.  He also served on active duty from October 
1990 to May 1991 in support of Operations Desert Shield and 
Desert Storm, during which time he was deployed to the 
Southwest Asia Theater of Operations from December 2, 1990 to 
April 15, 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
the veteran's claim of entitlement to service connection for 
a skin disorder (claimed as due to undiagnosed illness).  In 
the course of the appeal, the RO granted the veteran's claim 
of entitlement to service connection for joint and muscle 
pain, headaches, and sleep disturbance due to undiagnosed 
illness in a November 1998 decision.  The allowance was made 
effective from March 28, 1995 (the date of the veteran's 
claim) and initially the disability was assigned a 10 percent 
rating.  Thereafter, the veteran filed a timely appeal of the 
November 1998 decision with respect to the propriety of the 
evaluation assigned and this issue is now also before the 
Board.  

In a June 1999 rating decision, the evaluation for joint and 
muscle pain, headaches, and a sleep disturbance due to 
undiagnosed illness was increased to 20 percent, effective 
from June 15, 1999.  

In April 2000, the Board remanded the case to the RO for 
additional evidentiary and procedural development.  During 
the course of this development, the RO assigned an increased 
rating for joint and muscle pain, headaches, and a sleep 
disturbance due to undiagnosed illness, from 20 percent to 40 
percent, effective from November 18, 1999.  The case was then 
returned to the Board in February 2001.
In May 2001, the Board again remanded the case to the RO for 
additional evidentiary and procedural development, to include 
providing the veteran with notice of the implementation of 
the Veterans Claims Assistance Act of 2000.  Following these 
developments, the RO confirmed its denial of service 
connection for a skin disorder and also confirmed the 40 
percent rating assigned for joint and muscle pain, headaches, 
and a sleep disturbance due to undiagnosed illness, effective 
from November 18, 1999.  The case was returned to the Board 
in July 2002 and the veteran now continues his appeals of the 
aforementioned issues.


FINDINGS OF FACT

1.  The veteran's only skin disorder has an established 
medical diagnosis of chronic recurrent folliculitis.

2.  Chronic recurrent folliculitis did not have its onset 
during the veteran's periods of active service and is not the 
result of any disease or injury the veteran had in service.

3.  For the period from March 28, 1995, onward, the service-
connected joint and muscle pain, headaches, and a sleep 
disturbance due to undiagnosed illness are manifested by near 
constant symptomatology, with widespread musculoskeletal pain 
and tender points.

CONCLUSIONS OF LAW

1.  The grant of service connection is not warranted for a 
skin disability.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

3.  The criteria for an increased evaluation, to 40 percent, 
for joint and muscle pain, headaches, and a sleep disturbance 
due to undiagnosed illness, for the entire period from March 
28, 1995 to the present have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Code 5025 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has remanded this case on two occasions to the RO 
for development of the evidence in April 2000 and May 2001.  
In the latter remand, the RO specifically instructed the RO 
to provide the veteran with express notice of the VCAA.  The 
RO has done so in correspondence dated in May 2001, in which 
it discussed the new law and provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  Thus, he has been made aware of 
the information and evidence necessary to substantiate his 
claims and has been provided opportunities to submit such 
evidence.  VA has also conducted reasonable efforts to assist 
him in obtaining evidence necessary to substantiate his 
claims by virtue of the two remands for evidentiary 
development.  He has also been provided with VA examinations 
which address the specific claims on appeal.  Finally, he has 
not identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  
 
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual background and analysis: entitlement to service 
connection for a skin disorder, to include consideration of 
service connection due to undiagnosed illness

The veteran's service medical records show that he was not 
diagnosed with nor treated for any chronic skin disease 
during both periods of active duty.  Specifically, service 
medical examinations dated in November 1973 and November 1976 
show normal clinical findings with respect to his skin.  Army 
Reserve medical records show normal skin on quadrennial 
examinations conducted in February 1981, February 1985 and 
February 1989.  Medical history questionnaires which 
accompanied each examination show that he denied having any 
history of skin disease.

Service medical records relating to the veteran's second 
period of active duty show normal skin on examination in 
April 1991.  The veteran denied having any skin diseases in 
his medical history questionnaire.  He also denied having any 
rash, skin infection or sores in a Southwest Asia 
Demobilization Examination in April 1991.  

Post-service medical records indicate that a dermatologist 
diagnosed the veteran with folliculitis at a VA Persian Gulf 
Registry medical examination which was conducted in January 
1993.  The report indicated that he was prescribed medication 
for his folliculitis.  Thereafter, an Army Reserve 
quadrennial examination which was conducted in October 1993 
shows that his skin was normal on clinical evaluation.

A private medical health questionnaire and examination report 
dated in January 1995 from Summerville Family Health shows 
that the veteran's skin was within normal limits on clinical 
evaluation and that he denied having any history of skin 
problems.  

On March 28, 1995, the veteran submitted a claim of 
entitlement to VA compensation for various disabilities, 
including a skin disorder that he alleged was due to 
undiagnosed illness incurred during his active service in 
Southwest Asia.  

In a written lay statement dated in April 1997, the veteran's 
spouse reported that she noticed that the veteran developed a 
rash over his chest, torso and extremities which began 
approximately six months following his return from deployment 
in Saudi Arabia.

At a February 1998 RO hearing, the veteran testified that he 
did not have any history of skin rash prior to his being 
recalled to active duty in October 1990 in support of 
Operations Desert Shield and Desert Storm.  He described his 
symptoms as a skin rash which appeared on his neck, arms and 
chest which "comes and goes" and did not appear to be 
affected by the weather or by any external conditions.  The 
veteran believed that the skin rash was the result of an 
undiagnosed illness which was attributable to his military 
service in the Persian Gulf.

VA and private medical records dated from 1995 to 2002 show 
that the veteran had a diagnosis of folliculitis by history, 
with indications that the manifestations of  folliculitis 
alternated between periods of being active and asymptomatic.  
The reports of VA skin examinations conducted in July 2000 
and March 2002 show that active skin lesions of the sort 
reported by the veteran by history could not be found on 
clinical evaluation at either time.  The diagnosis presented 
at both examinations was chronic recurrent folliculitis by 
history.  In the commentary which accompanied the March 2002 
examination report, the reviewing physician stated that he 
had reviewed the veteran's claims file and presented the 
following remarks:

"(The veteran) has a chronic recurrent 
folliculitis by history.  Also, by history it 
began upon his return from the Gulf War.  
Therefore, based on these findings, I would say 
it is by history related to service."

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2001)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of skin rash in service will 
permit service connection for a skin disease, first shown as 
a clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

VA shall pay compensation in accordance with Chapter 11 of 
Title 38 United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms involving the 
respiratory system (upper or lower), provided that such 
disability: (i) Became manifest during either active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and (ii) 
By history, physical, examination, or laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117 (West Supp. 2001); 38 C.F.R. § 3.317 (2001).

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that at that time 
there was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35702-35710 
(July 6, 2000), and 66 Fed. Reg. 58784-58785 (Nov. 23, 2001).

As a preliminary matter, the Board must determine whether the 
appellant, a Gulf War veteran, has submitted objective 
indications of chronic disability which result from one or 
more signs or symptoms which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Gulf War, or to a degree of 10 percent not later 
than December 31, 2006, and by history, physical examination, 
and laboratory tests it cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. §§ 1117 (West Supp. 2001); 
38 C.F.R. §§ 3.317 (2001). The issue on appeal in this case 
involves a skin condition.  The veteran was shown to have 
symptoms of skin rash following service in the Persian Gulf 
and a diagnosis of chronic recurrent folliculitis by history 
during VA examinations in July 2000 and March 2002.  The 
Board notes that folliculitis is a valid medical diagnosis, 
and that the veteran's dermatological complaint is therefore 
not an undiagnosed illness.  As such, the provisions of 38 
U.S.C.A. § 1117 (West Supp. 2001) and 38 C.F.R. § 3.317 
(2001) are inapplicable to the skin disability claim on 
appeal.  38 U.S.C.A. § 1117 (West Supp. 2001); 38 C.F.R. § 
3.317 (2001).

To the extent that the veteran claims entitlement to service 
connection for chronic recurrent folliculitis on a direct 
basis, we note that the veteran and his spouse have presented 
oral and written testimony, respectively, which purport that 
the onset of his chronic skin rash began shortly after his 
return from Southwest Asia.  We also note that the VA 
physician who conducted the March 2002 examination related 
the folliculitis to the veteran's period of active service 
based on his reported history.  However, the physician's 
statement is explicit in its reliance on the history reported 
by the veteran.  For this reason, the physician's statement 
carries no more weight than the veteran's own accounts of the 
history of his skin disorder.  Therefore, it is necessary to 
examine the reliability of the historical accounts provided 
the veteran and his wife.

The historical accounts of veteran and his spouse which 
allege onset of a recurring skin rash condition during his 
period of active duty are not corroborated by his service 
medical records from his periods of military service and his 
quadrennial medical examinations with the Army Reserve.  
These objective records show that his skin was normal on all 
clinical examinations and that he consistently denied having 
a history of a skin disorder on all his medical history 
questionnaires.  We further note that the earliest objective 
evidence showing a diagnosis of folliculitis was the VA 
Persian Gulf Registry medical examination that was conducted 
in January 1993, which was over a year after his separation 
from his last period of active duty.  Because the accounts 
presented by the veteran and his wife are not consistent with 
the written record, the personal accounts must be weighed 
against the written medical reports.

The written medical reports are far more reliable than the 
recollections of the veteran and his spouse.  The written 
medical reports were not based on memory, but rather on 
direct observation of the veteran at the time the reports 
were prepared.  Furthermore, the written reports were 
prepared by medical workers with no interest in the outcome 
of the veteran's claim.  There is every reason to believe the 
written reports are unbiased observations made by people 
trained to make observations about the veteran's medical 
condition.  For these reasons, the written medical reports, 
which establish clearly that the veteran's folliculitis began 
after service, far outweigh the medical history reported by 
the veteran and his wife.  In view of this, the clear 
preponderance of the evidence is against finding a nexus 
between the veteran's current diagnosis of folliculitis and 
his periods of military service.  The claim of service 
connection on a direct basis for a skin disorder is therefore 
denied.

The propriety of the initial rating assigned for joint and 
muscle pain, headaches, and a sleep disturbance due to 
undiagnosed illness.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2001).

The Board notes that this case is based on an appeal of a 
November 1998 RO decision, which had granted the veteran 
service connection for joint and muscle pain, headaches, and 
a sleep disturbance due to undiagnosed illness effective from 
March 28, 1995, the date on which he filed his claim for 
service connection for this specific disability.  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for his 
service-connected disability for separate periods of time, 
from March 28, 1995, to the present, based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected joint and muscle pain, 
headaches, and a sleep disturbance due to undiagnosed illness 
are rated as analogous to fibromyalgia.  The criteria in the 
rating schedule for evaluating fibromyalgia are contained in 
the regulations under 38 C.F.R. § 4.71a, Diagnostic Code 
5025.  The schedule provides that a 10 percent rating is 
warranted for fibromyalgia (fibrositis, primary fibromyalgia 
syndrome) with widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms that require continuous medication for control.  A 
20 percent rating is warranted for when the aforementioned 
symptoms are episodic, with exacerbations often precipitated 
by environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  A 40 
percent rating is warranted for when the aforementioned 
symptoms are constant, or nearly so, and refractory to 
therapy.  A 40 percent evaluation is the highest rating 
provided by the schedule.

The medical records associated with the file show that for 
the period from March 1995 to the present, the veteran was 
prescribed pain medications and also received  frequent 
clinical treatment for his complaints of headaches, sleeping 
problems and  constant generalized muscle and joint pain 
affecting his lower extremities and spine which were 
associated with his service-connected undiagnosed illness.  
The veteran's oral testimony, as presented at a February 1998 
RO hearing, also presents a portrait of near-constant 
fibromyalgia symptoms affecting various parts of his 
musculoskeletal system which is congruent with the objective 
medical evidence. Viewing the evidence broadly, we find that 
the overall disability picture presented by the medical 
records more closely approximates the constellation of 
symptomatology contemplated by the rating schedule for a 40 
percent evaluation for fibromyalgia the period starting from 
the date of the veteran's claim onward.  See 38 C.F.R. § 4.7.  
Resolving all doubt in favor of the veteran's claim, a 40 
percent rating will be assigned for this disability, 
effective from March 28, 1995.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, in view of the aforementioned discussion, to the 
extent that the veteran seeks entitlement to an increased 
rating in excess of 10 percent for the period from March 28, 
1995, to June 14, 1999, and an increased rating in excess of 
20 percent for the period from June 15, 1999, to November 17, 
1999, the appeal in this regard is granted.

As previously discussed, the 40 percent rating granted in 
this appeal is the highest evaluation provided for by the 
schedule for the service-connected joint and muscle pain, 
headaches and sleep disturbance due to undiagnosed illness.  
We do not find that the facts of the case warrant referral of 
this claim to the Director of the VA Compensation and Pension 
Service for consideration of an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  There is 
no evidence of an exceptional or unusual disability picture 
presented by the joint and muscle pain, headaches and sleep 
disturbance due to undiagnosed illness with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  In this 
regard, we note that the veteran's fibromyalgia-like symptoms 
are not the sole cause of his industrial impairment as he is 
also disabled by a psychiatric disorder.  A review of his 
claim file shows that service connection is currently in 
effect for post-traumatic stress disorder (PTSD), currently 
rated as 50 percent disabling, and that he is currently 
receiving a total rating for individual unemployability due 
to his service-connected disabilities (TDIU).  Therefore, 
extraschedular consideration for joint and muscle pain, 
headaches and sleep disturbance due to undiagnosed illness is 
not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

Service connection for a skin disorder, to include 
consideration of service connection due to undiagnosed 
illness, is denied.

An increased rating, to 40 percent, for joint and muscle 
pain, headaches, and a sleep disturbance due to undiagnosed 
illness, for the entire period from March 28, 1995, to the 
present is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

